DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign(s) mentioned in the description or in the Drawings.  The claimed invention is directed to Figures 10, 11 & 12, the parts of those Figures are mentioned in the Specification but not labeled with reference numbers in the Specification and not labeled with reference numbers in the Drawings.  The lack of labels is confusing when the Applicant describes position 2 and a small circle, but it is unclear exactly wherein the drawing, the element is being referred to.  This is just an example as many other parts of the Drawings are not labeled although the unlabeled elements are claimed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The amendment filed 03/29/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    457
    870
    media_image1.png
    Greyscale
Figure 16 – unknown element as indicated below by the dashed box


    PNG
    media_image2.png
    457
    870
    media_image2.png
    Greyscale
Figure 16, Element 550 – Element 560 as indicated below by the dashed box has no support for the parabolic shape and its position between Elements 520 & 510 and its spatial relationship with Element 560   


    PNG
    media_image3.png
    457
    870
    media_image3.png
    Greyscale
Figure 16, Element 550 – Element 550 as indicated below by the dashed box has no support for the rectangle shape and its position between Elements 520 & 510 and its spatial relationship with Element 560   

Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The disclosure is objected to because of the following informalities:
The Specification does not adequately support the newly submitted Drawing Figure 16.  Specifically, the Specification in the written description does not support the spatial relationship or orientation relationship between the Elements of 510, 520, 550 & 560
The Specification does not adequately support the newly submitted Drawing Figure 16.  Specifically, the Specification in the written description does not support the parallel lines on the far right side of Figure 16.
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-18 allowable. The restriction requirement between species, as set forth in the Office action mailed on 07/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/20/2021 is fully withdrawn.  Claim(s) 2-3, directed to the biopsy needle no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of Claim(s) 19-20 directed to species non-elected without traverse.  Accordingly, Claim(s) 19-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conventional active MRI device have highly conductive antenna components and transmission lines to conduct the received RF signal to the MR scanner for device visualization purpose. However, when RF induced current flows from the active device to the surrounding tissues, resistive heating is then generated at the device-tissue interface (Page 4).  
The present invention solves the above-described problem in the prior art, and an object of the present invention to provide RF receiver antenna fabrication methods that permit construction of devices that can be used to visualize all desired locations over the device profile using a single antenna design that can be used to visualize all desired locations over the device profile using a single antenna design without altering mechanical performance of the device and to minimize RF induced heating over the device body by altering the characteristic impedance of specific parts of conductive structures (Page 4-5).

The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
KIMMEL et al. (U.S. Patent Application 2018/0085027 A1) –  KIMMEL teaches an MR compatible injection catheter is provided. The MR compatible injection catheter includes an inner shaft; an outer shaft circumferentially surrounding the inner shaft; and a means for actively tracking the catheter in a patient within a MRI. The means for actively tracking the catheter includes two or more tracking coils in the outer shaft. The inner shaft is configured to move relative to the outer shaft and includes an inner tube circumferentially surrounded by an outer tube.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Wong (U.S. Patent Application 2021/0068897 A1) – Wong teaches a flexible instrument comprises an antenna having a distal tip portion, a proximal base, and an antenna body therebetween. The antenna body comprises a patterned cylindrical structure having a proximal end coupled to the proximal base and a distal end coupled to the distal tip portion. The flexible instrument is configured to generate a radiation pattern from the antenna to ablate tissue.  
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Karmarkar et al. (U.S. Patent Application 2009/0118610 A1) – Karmarkar teaches a RF coil array for a MRI system includes a plurality of RF coils, each RF coil comprising an integrated capacitor coil loop; a plurality of coupling electronics units each coupled to a respective coil loop; and a plurality of wires coupling each coupling electronics unit to an interface board configured to couple to a cable of the MRI system. The RF coil array is a high density (referring to the number of coil elements) anterior array or a high definition (referring to image resolution) anterior array.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Response to Arguments
Applicant’s arguments, see Page 10, filed 03/29/2022, with respect to 35 U.S.C. § 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of the claims have been withdrawn.
Applicant’s arguments, see Page 10, filed 03/29/2022, with respect to the Drawings have been fully considered and some are and are not persuasive.  Some of the Objection of the Drawings have been withdrawn and some are still pending.  The Applicant did not submit any arguments with regards to the Drawing Objections other then to request the rejection be withdrawn.  The Examiner contends that the changes to the Drawings addressed some of the objections but did not address others. Additionally Figure 16 introduced a new matter objection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793